Citation Nr: 0619554	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-34 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.	Whether a timely substantive appeal was filed in response 
to a January 1997 rating decision denying claims for service 
connection for a psychiatric disorder (including bipolar 
disorder and manic depressive disorder) and alcoholism.

2.	Whether there was clear and unmistakable error (CUE) in 
that decision in denying service connection for a psychiatric 
disorder.

3.	Whether new and material evidence has been received since 
that decision to reopen the previously denied claim for 
service connection for alcoholism, including as secondary to 
the psychiatric disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1986 to 
June 1988.  He also earlier served in the Army Reserves from 
August to November 1984. 

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Huntington, West Virginia, and New 
York, New York.  In a January 1997 rating decision, the RO 
denied claims for service connection for a psychiatric 
disorder -- inclusive of bipolar disorder and manic 
depressive disorder, and for alcoholism.  The veteran later 
filed a timely notice of disagreement (NOD) with that 
decision, and the RO sent him a statement of the case (SOC) 
in May 1999.  Subsequently, however, in an April 2001 letter, 
the RO informed him that he had not filed a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement) to perfect his appeal to the Board concerning 
these claims.

The veteran is contesting the determination that he did not 
file a timely substantive appeal in response to that January 
1997 decision.  In addition, he is collaterally attacking - 
on the basis of CUE - the finality of that decision as it 
concerned his claim for a psychiatric disorder.  As well, he 
has filed a petition to reopen the previously denied claim 
for service connection for alcoholism on the premise of new 
and material evidence.  In a January 2003 rating action, the 
RO denied his CUE claim and petition to reopen.

In his substantive appeal (VA Form 9) received in August 2004 
-- in response to the SOC provided earlier that month on the 
underlying issue of timeliness of his substantive appeal of 
the prior January 1997 decision, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) of the Board in 
Washington, D.C.  And the Board twice scheduled him for a 
central office hearing, initially in March 2005 and more 
recently in March 2006, but in each instance he requested 
that the Board postpone the hearing date.  So his hearing was 
again rescheduled, this time for June 2006, but he did not 
appear for it and has not explained his absence or attempted 
to reschedule the proceeding.  So the Board deems his request 
for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2005).

FINDINGS OF FACT

1.	In the January 1997 rating decision in question, the RO 
denied the veteran's original claims for service connection 
for a psychiatric disorder -- inclusive of bipolar disorder 
and manic depressive disorder, and for alcoholism.  The RO 
sent him a letter on January 29, 1997, notifying him of that 
decision and apprising him of his procedural and appellate 
rights.

2.	In September 1997, the veteran filed a timely NOD in 
response to that decision, and the RO sent him an SOC on May 
22, 1999.

3.	There is no record of any subsequent statement received 
within 60 days of that SOC which may be construed as a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).

4.	That January 1997 rating decision denying service 
connection for a psychiatric disorder was adequately 
supported by the medical evidence of record at that time and 
the governing laws and regulations then in effect.  The 
decision was not egregious or fatally flawed.

5.	While some of the additional evidence received since that 
decision was not previously of record, it nonetheless is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
alcoholism, including as due to the psychiatric disorder.




CONCLUSIONS OF LAW

1.	The veteran did not perfect a timely appeal of the January 
1997 rating decision denying service connection for a 
psychiatric disorder (inclusive of bipolar disorder and manic 
depressive disorder) and alcoholism.  38 U.S.C.A. §§ 5107(b), 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2005).

2.	Since he did not perfect a timely appeal of that January 
1997 rating decision, that decision is final and binding on 
the veteran based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 
(2005).

3.	That January 1997 rating decision denying service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A(b) (West 2002); 
38 C.F.R. 3.105(a) (2005).

4.	New and material evidence has not been received since that 
decision to reopen the claim for service connection for 
alcoholism, including as secondary to the psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The threshold preliminary issue in this case is whether the 
veteran submitted a timely substantive appeal in response to 
the RO's January 1997 rating decision.  And this 
determination turns entirely on whether there is existing 
evidence in the file showing a statement (VA Form 9 or 
equivalent) was received by the RO within 60 days following 
issuance of the SOC.  There is no indication that further 
evidentiary development is required to obtain pertinent 
evidence or information that would affect the disposition of 
this claim; simply put, either this necessary statement is in 
the file or it is not.  So in these situations, it has 
generally been held that the VCAA does not apply.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision."); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Moreover, inasmuch as the Board has determined the veteran 
did not file a timely substantive appeal in response to that 
January 1997 rating decision in question, that decision has 
become final and binding on him based on the evidence then of 
record.  So he must collaterally attack it on the basis of 
CUE, which he is doing.  But the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the provisions of the 
VCAA also do not apply to CUE claims, irrespective of whether 
the decision in question was issued by the RO or Board.  See 
Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).



This only leaves the potential applicability of the VCAA to 
the petition to reopen.  And even this claim is a matter that 
can be resolved solely through application of relevant 
regulatory guidelines and other legal precedent, meaning 
further factual development is unnecessary.  As explained 
below, under VA law service connection for alcohol abuse on a 
direct basis is expressly precluded with regard to claims (as 
here) filed on or after October 31, 1990.  And while service 
connection may be available for alcohol abuse in limited 
instances where secondary to a permissible service-connected 
disability, such as a psychiatric disorder, there is no such 
disability as of yet for which service connection has been 
awarded that would permit entitlement on this limited basis.  
See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Accordingly, each of claims presently on appeal may 
be fairly adjudicated on the merits, without additional 
development.

A.	Whether the Veteran's Substantive Appeal was Timely Filed

An appeal to the Board is a three-step, sequential process.  
It first consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal (a VA Form 
9 or an equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200-20.202 (2005).

The claimant must file an NOD with a decision by the agency 
of original jurisdiction (in this instance, the RO) within 
one year from the date that notification is mailed to him or 
her.  The date of mailing of the notification of the 
determination is presumed to be the same as the date of the 
letter.  38 C.F.R. § 20.302(a).  Following the issuance of an 
SOC as to the issue for review, the substantive appeal must 
be filed either within 60 days from the date the SOC is 
mailed to the claimant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  


The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(b).  Where a supplemental SOC (SSOC) has been 
furnished, an additional period of 60-days from the date of 
mailing of the SSOC will be allowed for response.

Under VA law, a valid substantive appeal is that which sets 
forth specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination being appealed.  To the extent possible, the 
arguments presented should be related to specific items in 
the SOC and any prior SSOC.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but may also dismiss any 
appeal which does not allege specific errors of fact or law 
in the decision being appealed.  38 C.F.R. § 20.202.

The Board shall determine questions concerning the adequacy 
of the timeliness of the substantive appeal or adequacy of 
the response.  38 U.S.C.A. § 7105(d)(3).

Whether an NOD or Substantive Appeal has been filed on time 
is an appealable issue.  If the claimant or claimant's 
representative protests an adverse determination made by the 
RO concerning the timely filing of the NOD or Substantive 
Appeal,   the claimant will be furnished an SOC on the 
question of timeliness of that documentation.  38 C.F.R. § 
19.34.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").



Records show that in response to the RO's January 1997 
decision denying his claims for service connection for a 
psychiatric disorder and alcoholism, the veteran filed an NOD 
in September 1997, so within the requisite one-year time 
frame for initiating his appeal of the denial of those 
claims.  Receipt of his NOD effectively started the appeal 
process to the Board, but was not the only submission 
required.  See 38 C.F.R. § 20.302(a).  In response to his 
NOD, the RO sent him an SOC on May 22, 1999.  So he then had 
60 days to file his substantive appeal (VA Form 9 or 
equivalent statement) to complete the requirements necessary 
to perfect his appeal to the Board.  38 C.F.R. § 20.302(b).  
Unfortunately, though, he did not do this.

There simply is no statement or other evidence in the claims 
file that may be reasonably construed as a substantive appeal 
in this particular instance.  There is no indication of any 
documentation that would effectively fulfill this legal 
requirement.  The record reflects that a VA Form 9 was 
subsequently received from the veteran dated July 28, 2000, 
along with an accompanying statement with the identical date 
of receipt.  This form, however, was received well after 
expiration of the 60-day grace period following the SOC, and 
thus, was clearly untimely.

In support of his allegation that a timely appeal was 
perfected, the veteran says he mentioned on his July 2000 VA 
Form 9 that he had earlier submitted to the RO, in response 
to the SOC, correspondence that would constitute a timely 
substantive appeal.  In a subsequent May 2001 letter, he 
again alleged that he had submitted a prior substantive 
appeal in accordance with the provisions on timeliness, but 
that when he contacted the RO a few months later to follow-up 
on his appeal, he was informed that his substantive appeal 
was never received, which was when he resubmitted a VA Form 9 
to the RO in July 2000.



Unfortunately, these contentions notwithstanding, there is no 
indication that any document was received by the RO - within 
60 days of the SOC - which would constitute a valid 
substantive appeal.  And under the presumption of 
administrative regularity of government actions, it is 
presumed the RO mailed the SOC in May 1999 (according to the 
date on the cover letter), and more importantly that any 
correspondence sent to the RO in response would be received 
and duly associated with the veteran's claims file, in the 
absence of specific evidence to the contrary.  See, e.g., 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  See also 
Schoolman v. West,  12 Vet. App. 307, 310 (1999) ("'clear 
evidence to the contrary' is required to rebut the 
presumption of regularity, i.e., the presumption that the 
notice was sent in the regular course of government 
action.").  For these reasons, there is no basis upon which 
to establish that a substantive appeal was actually sent, 
much less received, prior to receipt of the July 2000 VA Form 
9.

Consequently, the requirements for receipt of a timely 
substantive appeal have not been met, and the Board therefore 
lacks jurisdiction to adjudicate the veteran's original 
claims for service connection for a psychiatric disorder and 
alcohol abuse.  Hence, the appeal as to these issues is 
dismissed.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.101(d).


B.	Claim of CUE in the January 1997 RO Rating Decision

Since the veteran did not perfect a timely appeal of the 
January 1997 decision, it is final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104.  Furthermore, it is accepted as correct 
in the absence of CUE.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. 
§ 3.105(a). See also Phillips v. Brown, 10 Vet. App. 25, 30-
31 (1997).



According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear  that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). 

There are three general legal requirements in order to 
establish that CUE is present in a prior determination:  (1) 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and the law  that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court also has defined CUE as administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has further held that the failure to fulfill the duty 
to assist does not constitute CUE.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  



The U. S. Court of Appeals for the Federal Circuit ("Federal 
Circuit") previously held in Hayre v. West, 188 F.3d 1327, 
1334 (Fed Cir. 1999) that in cases where there had been a 
"grave procedural error," which would include under certain 
circumstances an RO's breach of the duty to assist a veteran 
in obtaining service medical records or other relevant 
records, that may render a prior rating decision non-final.  
But the Court later overruled this decision in Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc), holding 
that even a breach of the duty to assist does not vitiate the 
finality of an RO decision and, moreover, cannot constitute 
CUE.  Id., at 1341, 1344.

In an October 2002 statement, the veteran raised the issue of 
CUE in the RO's January 1997 rating decision in question, as 
a potential basis for awarding the compensation benefits 
(which were denied) for his psychiatric disorder.  
He did not, however, identify a specific justification for 
overturning that decision, so much as to allege a more 
general failure to apply the pertinent legal authority.  That 
notwithstanding, the RO has considered and adjudicated his 
claim as a valid CUE pleading -- and his contentions can be 
reasonably interpreted to constitute the argument that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied, which is in accordance with the criteria 
for a valid CUE claim.  See Damrel, 6 Vet. App. at 245.  So 
the CUE claim based on the information provided will be 
considered on the merits.

Upon review of the evidence of record and applicable laws and 
regulations in effect at the pertinent time at issue, 
however, there is no objective basis for a finding of CUE in 
the prior January 1997 denial of service connection for a 
psychiatric disorder.  The RO's stated justification for 
denying the veteran's claim was that, while there was 
evidence of the manifestation post-service of a psychiatric 
disorder, there was nonetheless no evidence of a medical 
relationship between that condition and his military service 
-- and especially given that his SMRs were essentially 
unremarkable for any complaints or findings of a mental 
disorder.  So the RO concluded the evidence did not establish 
that the claimed disability was incurred in or aggravated by 
service.

At the time of that rating decision, there were of record 
private treatment reports that first indicated in early-1995 
a medical diagnosis of schizoaffective disorder.  Also, the 
report of a February 1996 VA psychiatric examination provided 
diagnoses of schizoaffective disorder and attention-deficit 
hyperactivity disorder (ADHD).  The examiner further 
explained with regard to the veteran's medical history that 
he had experienced a bipolar schizoaffective disorder for 
years, as well as ADHD since childhood.  The examiner 
indicated it was impossible to determine whether the onset of 
the veteran's psychiatric condition was during or prior to 
his military service, without the opportunity to obtain and 
review his service medical records.  Also indicated was that 
the veteran's alcohol use apparently escalated during his 
military service as a direct result of his bipolar disorder.

The remaining evidence, which consisted of the veteran's 
service medical records from his service in the Army Reserves 
from August to November 1984, did not show any signs of 
evaluation and treatment for a psychiatric disorder.

When the basic legal authority on entitlement to service 
connection is applied, for where a direct relationship to 
service is alleged, the requirements for service connection 
have not been met because of the lack of competent evidence 
of a medical relationship between the then current claimed 
disability and service.  See 38 C.F.R. § 3.303(d).  See also 
Watson v. Brown, 4 Vet. App. 309, 314 (1993), citing Rabideau 
v. Derwinski,  2 Vet. App. 141, 143 (1992) (discussing 
requirement of medical causation in establishing service 
connection on a theory of direct incurrence).  Notably, there 
was no evidence suggesting the veteran experienced symptoms 
of a psychiatric disorder (i.e., categorized as a psychosis) 
to at least a compensable degree within one-year of 
separation from service, the applicable time period within 
which this disability could be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.



While there are one or more additional development actions 
that could have been taken by the RO during the pendency of 
the original claim for service connection for a psychiatric 
disorder, as indicated above, the alleged noncompliance on 
the part of VA with the provisions of the duty to notify and 
assist with a claim for compensation or other benefits does 
not amount to CUE that would, in turn, warrant reversal of a 
prior rating decision.  The fact that the RO did not request 
any follow-up consultation and/or medical opinion following 
the February 1996 examiner's statement that review of the 
SMRs would help to clarify the etiology of the veteran's 
psychiatric condition, which ostensibly would have helped to 
ensure compliance with the legal duty to assist, does not 
meet the legal definition of CUE.  See Caffrey, 6 Vet. App. 
377.  See too, Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  

Moreover, while the record further reflects that the 
veteran's SMRs for the period of his active duty service from 
October 1986 to June 1988 have not been obtained 
and associated with the claims file, the Federal Circuit in 
Cook v. Principi has determined that a procedural error of 
this type nonetheless does not vitiate the finality of a 
previous RO decision -- and also confirmed the previously 
established holding that it does not amount to a finding of 
CUE.  See 318 F.3d at 1341-44.

If at some point in the future the veteran files a petition 
to reopen the previously denied claim for service connection 
for a psychiatric disorder, the potential availability of all 
of his SMRs may provide an eventual justification for 
reopening and then reconsidering this claim on a de novo 
basis.  See 38 C.F.R. § 3.156(c).  But his current claim at 
issue is whether there was CUE in the prior rating decision, 
and unfortunately even the absence of SMRs does not in and of 
itself warrant this finding.



For these reasons, the Board finds there is no objective 
support for the contention that the legal authority at the 
time of the January 1997 rating decision was improperly 
applied.  The factual background as to the veteran's claim, 
moreover, is consistent with the denial of the claim because 
of the lack of evidence that his then current psychiatric 
disorders were attributable to his military service.  
Additional development action may have then provided a more 
comprehensive evidentiary basis for adjudicating his claim on 
the merits, but again, a mere procedural error under the 
applicable law cannot constitute CUE.  So this claim must be 
denied. 

C.	Petition to Reopen the Claim for Service Connection for 
Alcoholism

Service connection may be established for current disability 
that is the result of a disease or an injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In November 1990, Congress enacted the Omnibus Budget 
Reconciliation Act (OBRA), Pub. L. No. 101-508, 104 Stat. 
1388, and section 8052 of that legislation prohibits, 
effective for claims filed as in the present case after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's alcohol or drug abuse.

Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, as in this case, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  VA's General Counsel has also confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs on the basis of 
that disability's incurrence or aggravation in service, is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).

Subsequently, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Federal Circuit held that compensation could not 
be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol abuse during service.  Id. at 1376.  The 
Federal Circuit further held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
non-willful misconduct, service-connected disability.  But 
the Federal Circuit indicated that veterans could only 
recover if they can "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  Id. at 1381.  An 
award of compensation on such a basis would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id. 

Here, the RO initially denied the veteran's claim for service 
connection for alcoholism in its January 1997 rating 
decision.  The evidence then considered consisted of his 
SMRs, post-service records, and correspondence including his 
statements indicating his belief that excessive alcohol use 
may have developed to a significant extent in conjunction 
with an ongoing psychiatric condition (also a condition for 
which he had filed a claim for service connection).  
The justification then provided for the RO's denial of the 
claim was that the pertinent legal authority precluded 
service connection for substance abuse, as having been 
incurred or aggravated due to service, on the basis this 
represented willful misconduct.

The veteran filed a timely notice of disagreement with that 
decision, but, for the reasons previously discussed, did not 
later file a timely substantive appeal -- the final legal 
requirement to perfect his appeal to the Board.  38 C.F.R. §§ 
20.202, 20.302.  So the RO's January 1997 decision is final 
and binding on him based on the evidence then of record.  
See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.204 (2005).  This, in turn, means there must be 
new and material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 
(2005); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been received since the RO's January 1997 decision that 
denied the claim for service connection for alcoholism, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen his claim will be deemed to be his July 
2000 VA Form 9 (which has since been found not to constitute 
a timely substantive appeal), indicating the intent to pursue 
his claim on the merits, and further, which was received 
after the original denial of the claim became final.  
Accordingly, his petition to reopen was received prior to the 
August 2001 delimiting date.  So the previous version of 38 
C.F.R. §3.156(a) (2001), providing the former definition of 
new and material evidence, applies to his current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the Hodge decision, the Federal Circuit Court noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince 
VA to grant a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

With regard to the initial RO denial on the basis that VA law 
precludes direct service connection for alcohol abuse, the 
relevant legal provisions have not changed to any extent 
since the previous 1997 decision, so this claim still must be 
denied.  There are no additional facts that if obtained would 
provide a potential basis for recovery of the benefit sought 
since the claim for service connection on a direct basis 
cannot be granted as a matter of law.  See e.g., Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (in cases in which the law and 
not the evidence is dispositive, the claim of entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit).

Aside from entitlement to service connection on a direct 
basis, though, the veteran presently alleges that service 
connection is warranted on a secondary basis, in accordance 
with the Federal Circuit's holding in Allen v. Principi, 
permitting service connection for substance abuse where 
incurred or aggravated secondarily to an already service-
connected primary disability.  He states that the underlying 
disability of a psychiatric disorder was itself incurred in 
service, and the condition of alcohol abuse developed as a 
consequence of that mental condition, and thus, should itself 
be deemed as service-connected.
As explained, the Allen v. Principi decision permits service 
connection in such instances where the already service-
connected primary disability is not due to willful misconduct 
in service, and there is "clear evidence" that substance 
abuse is due to the primary disability and not willful 
wrongdoing.  This basis of entitlement is essentially that of 
secondary service connection (see 38 C.F.R. § 3.310(a)), 
although with some additional criteria with regard to its 
application.  The veteran further contends that the rule in 
Allen v. Principi allowing for secondary service connection 
for alcohol abuse in limited circumstances, provides a new 
basis for legal entitlement that warrants reconsideration of 
his claim.  He cites to the principle under VA law that, 
wherein a change in law provides a new basis for entitlement 
to a benefit sought for which a claim has previously denied 
(i.e., through the liberalization of the requirements for 
entitlement to that benefit), the claimant may obtain de novo 
review of that prior decision without having to meet the 
"new and material" evidence requirement.  Spencer v. Brown, 
17 F.3d 368 (Fed. Cir. 1994).  See also Routen v. West, 142 
F.3d 1434, 1442 (Fed. Cir. 1998).

The holding in the Allen v. Principi decision, in providing a 
potential basis for service connection for a disability 
related to alcohol abuse (again, only if due to an already 
service-connected disability), under the appropriate 
circumstances would in fact create a new substantive cause of 
action.  And the above-referenced change in law exception to 
the new and material evidence requirement would potentially 
apply.  It is still essential, however, that the disability 
consisting of substance abuse have originated (or at least is 
purported to have originated) from a disability already 
deemed service-connected, to dispense with the preliminary 
requirement of having to present new and material evidence to 
reopen the former decision at issue.  And in this particular 
instance, service connection has not yet been established for 
the underlying condition of a psychiatric disorder, and there 
is no other current disability that is considered to be 
service connected.  Thus, since entitlement to service 
connection for substance abuse requires that the disability 
have developed secondarily to a primary service-connected 
disorder, the recent change in VA law, while helpful to some 
extent, nevertheless does not create a new substantive cause 
of action in this case.  Thus, the change in law exception 
does not apply at present, and the requirement of new and 
material evidence is still applicable.

There is also no further evidence that could be presented to 
attempt to meet the new and material evidence requirement for 
service connection on a secondary basis,  without there 
already having been established that there is a service-
connected disability that itself is unrelated to substance 
abuse.  So at this point, at which this preliminary 
requirement at least so far has not been met, the claim for 
service connection cannot be reopened on the justification 
that alcohol abuse developed due to a psychiatric disorder, 
or any other service-related disability.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the veteran's claim for 
service connection for alcoholism, including as secondary to 
a psychiatric disorder.  As indicated, entitlement to service 
connection on a direct basis is expressly precluded by VA 
law, and thus, there is no basis upon which any additional 
evidence could be received that is material to that 
particular issue.  See Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).  Also, for the reasons stated, the change in law 
exception to the new and material evidence requirement 
is inapplicable with reference to the allegation that alcohol 
abuse developed due to another service-connected disability 
- because there is no underlying primary service-connected 
disability (most notably, a psychiatric disorder).  Hence, 
inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit of the doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 476 
(1993).




ORDER

The veteran did not file a timely substantive appeal in 
response to the RO's January 1997 decision denying service 
connection for a psychiatric disorder (inclusive of bipolar 
disorder and manic depressive disorder) and alcoholism.

The claim of CUE in that January 1997 rating decision, to the 
extent it denied service connection for a psychiatric 
disorder, is denied.

The petition to reopen the claim for service connection for 
alcoholism, including as secondary to a psychiatric disorder, 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


